UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1197



MOHAMMAD RAFIQ,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-459)


Submitted:   December 9, 2005            Decided:   December 27, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rabia Anwar Chaudry, Falls Church, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Michael P. Lindemann,
Assistant Director, William C. Peachey, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mohammad   Rafiq,     a   native    and     citizen   of    Pakistan,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)    dismissing      his    appeal    from   the     immigration

judge’s denial of his motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in upholding the denial of

Rafiq’s motion on the ground that it was untimely filed.                         See

8 C.F.R. § 1003.23(b)(1) (2005) (establishing a ninety-day time

limitation for filing a motion to reopen); INS v. Doherty, 502 U.S.

314,       323-24     (1992)     (setting   forth       standard     of     review).*

Accordingly, we deny the petition for review.                     We dispense with

oral       argument    because    the    facts    and     legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   PETITION DENIED




       *
      We find that Rafiq has failed to demonstrate sufficient
grounds to invoke the doctrine of equitable tolling. See Harris v.
Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

                                         - 2 -